Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specifically, the abstract is greater than 150 words in length.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

an image acquisition unit in claim 1,
a three-dimensional measurement unit in claim 1,
a region setting unit in claims 2 and 3.
Note that sufficient structure was identified for the limitations listed above in Fig. 4.  Thus, no claims are rejected based on the 35 USC 112(f) interpretation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“20080192118 A1”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1).

Regarding claim 1, Uchiyama discloses a three-dimensional intrusion detection system (Uchiyama (Abstract) discloses tracking an object in multiple cameras.  Uchiyama [0002] discloses surveillance camera systems.  Uchiyama [0064] calculates the coordinates of the 3D position of a detection target object.) that acquires three-dimensional information of an observation area from a plurality of camera images obtained by capturing the observation area with at least two cameras separately disposed (Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.), and detects an object intruding into the observation area based on the three-dimensional information (Uchiyama (Abstract) obtains a position of an object detected from image frames.), the system comprising: 
an image acquisition unit acquiring a plurality of camera images (Uchiyama (Fig. 3 [0057]) illustrates a process of capturing an image with a camera for object tracking.  Uchiyama (Fig. 4 (s403)) tracks an object in an image frame from each camera.); 
a three-dimensional measurement unit that performs three-dimensional measurement for measuring a three-dimensional position of the object in the observation area based on the plurality of camera images (Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.), and outputs the three-dimensional information of the observation area (Uchiyama (Fig. 3 [0064]-[0065]) computes the 3D object position in the object relation calculating unit (311).  The 3D position coordinates are sent to the 3D position storage unit (312).);
a screen generator that generates 
a map image obtained by visualizing the three-dimensional information (Uchiyama (Fig. 11 [0131]) illustrates a 3D map (1104).  Uchiyama [0133] places one or more symbols representing objects (people) on the map (103).) and 
a mark image indicating the object intruding into the observation area (Uchiyama (Fig. 11 [0132]) illustrates framed (marked) human body portions (1105).), and 
outputs an observation screen displaying at least one image of the camera image and the map image selected by an input operation of a user, and the mark image.  (Uchiyama Fig. 11 as described above.)

Uchiyama does not describe an intrusion detector detecting the object intruding into the observation area based on a change situation of the three-dimensional information.
However, these features are well known in the art as taught by Rimbold. For example, Rimbold discloses an intrusion detector detecting the object intruding into the observation area based on a change situation of the three-dimensional information. (Rimbold [0017] detects an intruder entering a location.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image with Rimbold’s 3D surveillance toolkit because Rimbold’s toolkit includes geographic information about the detected targets [0018] which is used to display detected targets on a map [0017].

Regarding claim 6, in light of the rejection in claim 1, the method in claim 6 is similar and performed by the system in claim 1. Therefore, claim 6 is rejected for the same reason as claim 1.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“20080192118 A1”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1), in view of Knutson et al. (“Knutson”, US Pre-Grant Publication 20090322874 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Uchiyama and Rimbold above.
Uchiyama and Rimbold do not describe the three-dimensional intrusion detection system of Claim 1, further comprising: 
a region setting unit setting a gazing region on the camera image in accordance with an input operation of the user, 
wherein the screen generator displays at least one image of the map image and the camera image on the observation screen in a state where a display range is limited to the gazing region.
However, these features are well known in the art as taught by Knutson. For example, Knutson discloses the three-dimensional intrusion detection system of Claim 1, further comprising: 
a region setting unit setting a gazing region on the camera image in accordance with an input operation of the user (Knutson [0036] enables officers to modify zoom operations of the camera.), 
wherein the screen generator displays at least one image of the map image and the camera image on the observation screen in a state where a display range is limited to the gazing region.  (Knutson [0022] controls the field of a field of view (gazing region) in a remove surveillance system by lens zooming.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image, Rimbold’s 3D surveillance toolkit with Knutson’s system for remote surveillance because with Knutson’s system, the camera may also be configured to concentrate on regions of interest within the surveilled space [0036].

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Uchiyama, Rimbold, and Knutson above.
Uchiyama further teaches the three-dimensional intrusion detection system of Claim 2, wherein the region setting unit sets a measurement region to be a target of the three-dimensional measurement in a range that includes a detection region to be a target of the intrusion detection and is the same as the gazing region.  (Interpreted as identify an intruding object only in the gazing region.)  (Uchiyama [0013] discloses a suspicious person entering a field of view (gazing region).  Uchiyama detects the suspicious person.  Uchiyama [0064] obtains the 3D position of a detection target object from coordinates of objects in the image frames from the cameras.)

Regarding claim 4, the claimed invention for claim 2 is shown to be met with explanations from Uchiyama, Rimbold, and Knutson above.
the three-dimensional intrusion detection system of Claim 2, wherein the screen generator outputs a screen of a two-division display state in which any of the plurality of camera images and the map image are displayed together, as the observation screen.  (Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map.  Displaying one camera image and a 3D map discloses a two-division display state.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (“20080192118 A1”, US Pre-Grant Publication 20180101732 A1), in view of Rimbold et al. (“Rimbold”, US Pre-Grant Publication 20080192118 A1), in view of Knutson et al. (“Knutson”, US Pre-Grant Publication 20090322874 A1), in view of Yoon et al. (“Yoon”, US Pre-Grant Publication 20170147180 A1), in view of Kim (US Pre-Grant Publication 20140192055 A1).

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Uchiyama, Rimbold, and Knutson above.
Uchiyama, Rimbold, and Knutson do not describe a screen for displaying only the map image,
the three-dimensional intrusion detection system of Claim 4, wherein the screen generator displays an operation portion for switching the observation screen on the observation screen, and
in response to an operation of the operation portion by the user.
a screen for displaying only the map image (Yoon (Fig. 36 [0266]) illustrates displaying only a 3D map.),
the three-dimensional intrusion detection system of Claim 4, wherein the screen generator displays an operation portion for switching the observation screen on the observation screen, and
in response to an operation of the operation portion by the user.  (Yoon (Figs. 36-37 [0266]) illustrates a user applying an operation on a touch screen to switch between a 2D view, a 3D view, and displaying both a 2D and 3D view.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Uchiyama’s system for detecting and tracking an object in a captured video image, Rimbold’s 3D surveillance toolkit, Knutson’s system for remote surveillance with Yoon’s system for displaying maps on a mobile display because Yoon’s system may start with a 2D or 3D view, thus enabling the display of only a 3D view [0266]-[0269].

Uchiyama further teaches switches a screen for displaying only a single camera image (Uchiyama [0157] may omit displaying the 3D position (3D map).  Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map, thus enabling the display of only a single camera image.),
a screen of the two-division display state. (Uchiyama [0131] discloses a display screen for displaying one or more camera images and a 3D map, thus enabling the display of a two-division display screen.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613